Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Drawings
Per applicant’s request, acknowledgement is made that the drawings were received on 10/23/2018. These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Bradford F. Fritz, Reg. No. 63,406 over telephone on 04/27/2022. 

This listing of claims will replace all prior versions and listings of claims in the application:

1. (Currently Amended) A computer-implemented method for controlling a device based on an ensemble model, the computer-implemented method comprising:
receiving, via a plurality of sensors in the device, pieces of sensing information associated with a biometric state of a user;
inputting, by a processor of the device, first sensing information of the pieces of sensing information to a first model among a plurality of models in the ensemble model, determining a first uncertainty of the first model by directly inputting the first sensing information into a first uncertainty model and by 
inputting, by the processor, second sensing information of the pieces of sensing information to a second model among the plurality of models in the ensemble model, determining a second uncertainty of the second model by directly inputting the second sensing information into a second uncertainty model and by 
generating, by the processor, a final result value based on combining the first result value weighted by the first weight value and the second result value weighted by the second weight value;
generating, by the processor, a predicted biometric state of the user based on the final result value; and

wherein the first weight value is different from the second weight value,
wherein the method further comprises:
in response to the predicted biometric state of the user corresponding to a sleeping state, executing at least one of turning off the device, reducing a volume of sound output by the device, or turning off or dimming a light of the device,
wherein the generating the first weight value comprises inputting the first sensing information to an auto encoder pre-learning a plurality of classes of the first model, and obtaining the first uncertainty, based on a loss between an input value and an output value of the auto encoder, and
wherein
the first model comprises a plurality of single models, and
the generating the first weight value comprises obtaining a plurality of probability value sets output by randomly combining the plurality of single models with respect to one input value, and obtaining the first uncertainty, based on a variance between the plurality of probability value sets.

2. (Canceled)

3. (Canceled) 

4. (Previously Presented) The computer-implemented method of claim 1, wherein the generating the first weight value comprises inputting the first sensing information to a machine learning model pre-learning noise of the first sensing information, and obtaining the first uncertainty output from the machine learning model.

5. (Canceled) 

6. (Previously Presented) The computer-implemented method of claim 1, wherein the generating the first weight value comprises determining the first weight value of the first result value, based on both of the first sensing information input to the first model and the output value output from the first model.

7. (Original) The computer-implemented method of claim 1, wherein
the first sensing information is information obtained by sensing a motion of a user, and
the second sensing information is a physiological signal of the user.

8. (Currently Amended) An artificial intelligence (AI) device comprising:
a plurality of sensors configured to receive pieces of sensing information associated with a biometric state of a user; and
a processor configured to:
input first sensing information of the pieces of sensing information to a first model among a plurality of models in an ensemble model, determine a first uncertainty of the first model by directly inputting the first sensing information into a first uncertainty model and by 
input second sensing information of the pieces of sensing information to a second model among the plurality of models in the ensemble model, determine a second uncertainty of the second model by directly inputting the second sensing information into a second uncertainty model and by second weight value for weighting a second result value of the second model based on the second uncertainty, the second result value corresponding to a physiological state of the user,
generate a final result value based on combining the first result value weighted by the first weight value and the second result value weighted by the second weight value,
generate a predicted biometric state of the user based on the final result value, and
execute an operation of the device based on the predicted biometric state of the user,
wherein the first weight value is different from the second weight value,
wherein the processor is further configured to:
in response to the predicted biometric state of the user corresponding to a sleeping state, execute at least one of turning off the device, reducing a volume of sound output by the device, or turning off or dimming a light of the device,
wherein the processor is further configured to input the first sensing information to an auto encoder pre-learning a plurality of classes of the first model, and obtain the first uncertainty, based on a loss between an input value and an output value of the auto encoder, and
wherein
the first model comprises a plurality of single models, and
the processor obtains a plurality of probability value sets output by randomly combining the plurality of single models with respect to one input value, and obtains the first uncertainty, based on a variance between the plurality of probability value sets.

9. (Canceled).

10. (Canceled) 

11. (Previously Presented) The AI device of claim 8, wherein the processor is further configured to input the first sensing information to a machine learning model pre-learning noise of the first sensing information, and obtain the first uncertainty output from the machine learning model.

12. (Canceled)

13. (Previously Presented) The AI device of claim 8, wherein the processor is further configured to generate the first weight value of the first result value, based on both of the first sensing information input to the first model and the value output from the first model.

14. (Original) The AI device of claim 8, wherein
the first sensing information is information obtained by sensing a motion of a user, and
the second sensing information is a physiological signal of the user.

15. (Previously Presented) The computer-implemented method of claim 1, wherein the second sensing information includes at least one of a heart rate signal of the user, a temperature of the user, or breathing sounds of the user.

16. (Canceled)

17. (Previously Presented) The AI device of claim 8, wherein the second sensing information includes at least one of a heart rate signal of the user, a temperature of the user, or breathing sounds of the user.

18. (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 8.

Chen et al. (US 20180168485 A1, see PTO-892 filed 12/20/2021) discloses a system for controlling a television based on a motion state, a sound state, a physiological state, and a predicted biometric state of a user. The system uses sensors in a bed and in a smartphone to determine when a user falls asleep. If the system determines the user is asleep, it turns off a television.

Jimenez (“Dynamically Weighted Ensemble Neural Networks for Classification”, see PTO-892 filed 12/20/2021) teaches a dynamically averaged network (DAN) which is a weighted sum of neural networks. The weights are based on the outputs of certainty models.

	Ghahramani (US 20190130256 A1) teaches in ¶ [0024]: “For classification, the prediction class probabilities can be the highest entropy (most uncertainty) distribution consistent with the bounds of the final logistic function (or the softmax function) that outputs classifications.”

Malhotra et al. (“LSTM-based Encoder-Decoder for Multi-sensor Anomaly Detection”) teaches an LSTM-based autoencoder for anomaly detection.

Ideka et al. (US 20200250475 A1) teaches an autoencoder for anomaly detection in ¶ [0066], [0069], and Fig. 6.

The features of receiving, via a plurality of sensors in the device, pieces of sensing information associated with a biometric state of a user; inputting, by a processor of the device, first sensing information of the pieces of sensing information to a first model among a plurality of models in the ensemble model, determining a first uncertainty of the first model by directly inputting the first sensing information into a first uncertainty model and by directly inputting an output value of the first model into the first uncertainty model, and generating a first weight value for weighting a first result value of the first model based on the first uncertainty, the first result value corresponding to a motion state of the user or a sound state of the user; inputting, by the processor, second sensing information of the pieces of sensing information to a second model among the plurality of models in the ensemble model, determining a second uncertainty of the second model by directly inputting the second sensing information into a second uncertainty model and by directly inputting an output value of the second model into the second uncertainty model, and generating a second weight value for weighting a second result value of the second model based on the second uncertainty, the second result value corresponding to a physiological state of the user; generating, by the processor, a final result value based on combining the first result value weighted by the first weight value and the second result value weighted by the second weight value; generating, by the processor, a predicted biometric state of the user based on the final result value; and wherein the first weight value is different from the second weight value, wherein the method further comprises: in response to the predicted biometric state of the user corresponding to a sleeping state, executing at least one of turning off the device, reducing a volume of sound output by the device, or turning off or dimming a light of the device, wherein the generating the first weight value comprises inputting the first sensing information to an auto encoder pre-learning a plurality of classes of the first model, and obtaining the first uncertainty, based on a loss between an input value and an output value of the auto encoder, and wherein the first model comprises a plurality of single models, and the generating the first weight value comprises obtaining a plurality of probability value sets output by randomly combining the plurality of single models with respect to one input value, and obtaining the first uncertainty, based on a variance between the plurality of probability value sets, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER H. JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127